DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (hereinafter “Gu”), US Pub. No. 2020/0249526.
Regarding claim 1, Gu teaches a display module (figs. 1, 14), comprising: a color backlight module and a liquid crystal display module stacked in sequence (fig. 1, backlight 1 pixel region 53), wherein the liquid crystal display module comprises a liquid crystal display panel having a plurality of display subareas arranged along a column direction (fig. 1, pixel regions 53, 52), and the color backlight module has a plurality of backlight subareas in a one-to-one correspondence to the plurality of display subareas and comprises a plurality of backlight sources located in each of the backlight subareas (fig. 1, backlight 1, [0130], plurality of backlights), each of the backlight sources comprising light-emitting elements of N colors, N being a positive integer greater than 1 (figs. 2, 3, RGB); and a driving apparatus connected to the color backlight module and the liquid crystal display module respectively and configured to sequentially execute N driving processes in response to receiving data of one frame of image (figs. 2, 3, driving elements), wherein an i” driving process comprises: sequentially driving liquid crystal molecules in the display subareas to turn over, and after driving the liquid crystal molecules in each display subarea to turn over ([0054-0058]), driving a light-emitting element of an i‘ color comprised in each of the backlight sources in one backlight subarea corresponding to the display subarea as driven to emit light, i being a positive integer not greater than N (fig. 1-3, driving areas 52 and 53). 
Regarding claim 2, Gu teaches wherein the driving apparatus is further configured to: drive at least one light-emitting element of a different color than the i" color in each of the backlight sources to emit light in the i” driving process (figs. 1-3, RGB), wherein a luminance of the light-emitting element of the i" color is higher than a luminance of the at least one light-emitting element of the different color (figs. 2, 3; in particular, RGB have different luminance levels).
Regarding claim 3, Gu teaches  wherein the driving apparatus is further configured to: drive each light-emitting element of a different color than the i' color in each of the backlight sources to emit light in the i” driving process (figs. 2, 3, RGB), wherein a luminance of the light-emitting element of the i" color is higher than a luminance of each light-emitting element of the different color (figs. 2, 3; in particular RGB have different luminance levels).
Regarding claim 4, Gu teaches wherein each of the backlight sources comprises a light-emitting element of a first color, a light-emitting element of a second color and a light-emitting element of a third color (figs. 2, 3, RGB).
Regarding claim 14, Gu teaches wherein the color backlight module is a direct-type backlight module (fig. 1, backlight 1).
Regarding claim 15, Gu teaches wherein an equal number of backlight sources are provided in each of the backlight subareas (fig. 14, backlights 1 and 7).
Regarding claim 17, Gu teaches wherein the liquid crystal display panel comprises a plurality of pixels, and a number of the plurality of pixels is greater than a number of the backlight sources comprised in the color backlight module (figs. 1-3, RGB pixels, backlight 1).
Regarding claim 19, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 20, it is a display device of claim 1 and is rejected on the same grounds presented above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (see above), in view of Wu et al. (hereinafter “Wu”), US Pub. No. 2018/0308412.
Regarding claim 5, Gu fails to explicitly teach wherein the three light-emitting elements in each of the backlight sources are arranged in a triangle pattern, and any two adjacent light-emitting elements in each of the backlight subareas are of different colors.
However, in the same field of endeavor, Wu teaches a pixel arrangement structure wherein the structure consists of a triangle (see figs. 1, 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the feature found in Wu to modify Gu. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with uniform luminosity.
Regarding claim 6, Wu teaches wherein each of the backlight sources further comprises a light-emitting element of a fourth color ([0010-0011]).
Regarding claim 7, Wu teaches wherein the four light-emitting elements in each of the backlight source are arranged in a rectangle pattern, and any two adjacent light-emitting elements in each of  the backlight subareas are of different colors (figs. 1, 2, rectangles 110, 130).
Regarding claim 8, Wu teaches wherein the first color is red, the second color is green, the third color is blue, and the fourth color is white ([0010-0011]).
Allowable Subject Matter
Claims 9-13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination comprising the specific elements included in the dependent claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622